Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/01/2018 has been entered.
Election/Restrictions
Claim 22 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: claim 22 is directed toward the product made from cancelled claim 1 while claims 14-17 and 20-21 are directed toward the apparatus.  
Since Applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 22 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
The inventions are independent or distinct, each from the other because:
Inventions I (apparatus directed towards claims 14-17 and 20-21) and II (product directed towards claim 22) are related as apparatus and product made.  The inventions in this relationship are distinct if either or both of the following can be shown: (1) that the apparatus as claimed is not an obvious apparatus for making the product and the apparatus can be used the product can be made by another and materially different apparatus, such as one that does not use a printer or a printer that uses other bio compatible materials.
Additionally, since as written, claim 22 is a product made by using an apparatus of a cancelled claim, one does not then need a reasoning to restrict between claims 14 and 22.
It is noted here that the claim amendment filed 09/17/2020 did not have the proper status identifier for claim 22, which is currently withdrawn. As noted in the Non-Final Action mailed 10/01/2020, claim 22 has been considered withdrawn as non-elected by original presentation. Applicant is encouraged to ensure that all claims have the proper status identifiers in the future in accordance with MPEP 714(II)C.
Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-17 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Rolland et al (US 2016/0136889 A1).
Regarding claim 14, Rolland et al  discloses a system for three-dimensionally bioprinting a tissue-engineered scaffold [0133] vascular conduit construct of a surgically implantable anastomosis [0132, 0332, and 0335], comprising: a computer having a generated three-having a plurality of coaxial vessels converging at one end into an input vessel and converging at another end into output vessel (a system of blood vessels read on this claim limitation which Rolland discloses in [0133], wherein the generated three-dimensional assembly model of the tissue-engineering scaffold comprises struts [0333] patterned in a layer-by-layer scaffold, wherein the patterned layered struts are interlaid with cell-laden hydrogel, wherein the cell-laden hydrogel forms a vascular hydrogel conduit which is encompassed by the patterned layered struts [0133, 0135]. 
Rolland also teaches a hybrid printing control program executable by the computer for printing according to the generated three dimensional assembly model which comprises printing an iteratively manner to manufacture the struts patterned in the layer-by-layer scaffold such that the patterned layered struts are interlaid with the cell-laden hydrogel patterns [0150-0159] encompassing the vascular hydrogel conduit [0113-0114, 0132-0133, 0332 and 0335]. 
Rolland’s invention comprises a (i) printing holding device on which the tissue-engineered vascular hydrogel conduit [0132, 0135, 0332 and 0335](ii) a strut printing device using an extruder or dispenser (extruder and dispenser are synonyms) for printing each strut in the patterned scaffold [0240-0242, 0141], (iii) a cell-laden hydrogel printing device using a photo-polymerization device for printing the cell-laden hydrogel patterns encompassing the vascular hydrogel conduit [ interlaid in the patterned scaffold [0050], (iv) a bath (liquid reservoir) containing a prepolymer hydrogel and cell solution [0113-0114]. 
Rolland further states the they hybrid printing control program iteratively is executed to (j) control the printing holding device to be positioned above the bath (jj) print a layer of the 
Regarding claim 15, MPEP 2115 states material or article worked upon my does not limit apparatus claims. Claim analysis is highly fact-dependent. A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being 
Regarding claim 16, Rolland discusses the photo-polymerization device is configured in the UV range [0168]. 
Regarding claim 17, Rolland discusses the polymerization is maintained for a time of 10 microseconds to 1 minute [0188]. This overlaps with applicant’s claimed range of 0.5 seconds to 5 minutes. 
Regarding claim 20, Rolland discloses a cooler system [0155, 0157]. One ordinary skilled in the art would recognize a cooler system includes an air blowing mechanism. 
Regarding claim 21, Rolland depicts a microcontroller and a controller in figure 5. The microcontroller and the controller inherently have connections, wires and antennas to connect with the computer and transmit signals. 
Response to Arguments
Applicant's arguments filed 6/07/2021 have been fully considered but they are not persuasive. Applicant has added the claim limitation “having a plurality of coaxial vessels converging at one end into an input vessel and converging at another end into output vessel.” However, Applicant’s claim limitation reads on a system of cell structures which Rolland discloses in [0133] and [0032-0033],
Applicant argues the prior art Roland discuses only one technique which is UV polymerization but the features upon which applicant relies (i.e., different UV polymerization) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant's arguments do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
As for claim 22, Applicant is reminded claim 22 was withdrawn through election by original presentation in the Non-Final office action mailed on October 1, 2020 and therefore not allowable. Applicant is reminded to update the claim status. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARAH N TAUFIQ whose telephone number is (571)272-6765.  The examiner can normally be reached on Monday-Friday: 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Whatley can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/FARAH TAUFIQ/Examiner, Art Unit 1749                                                                                                                                                                                                        

/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743